Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Application No. 17/648,811 filed 09/02/2021 and to information disclosure statement, IDS, filed 09/13/2021; 10/04/2021; 10/15/2021; and 11/16/2021. 
This application is a divisional of U.S. Application No. 17/238,329, filed 04/23/2021, which is a divisional of U.S. Application No. 17/173,222, filed 02/11/2021 (now U.S. Patent No. 11,024,907), which is a divisional of U.S. Application No. 15/699,435, filed 09/08/2017 (now US. Patent No. 11,024,904), which is a divisional of U.S. Application No. 13/378,117 filed 12/14/2011 (now U.S. Patent No. 9,799,858), which is a §371 of International Application No. PCT/EP2010/058637, with an international filing date of 06/18/2010 (WO 2010/146154 A2, published 12/23/2010), which claims priority to German Patent Application Nos. DE 10 2009 030 359.6, filed 06/18/2009, and DE 10 2009 060 800.1, filed 12/31/2009.
Claims 1-30 are currently pending in this Application. All the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from German Patent Application GERMANY 10 2009 060 800.1 12/31/2009 and GERMANY 10 2009 030 359.6 06/18/2009. A certified copy of the priority document has been filed in Application 13/378,117. 
Information Disclosure Statement
The information disclosure statement submitted on 09/13/2021; 10/04/2021; 10/15/2021; and 11/16/2021 have been placed in the application file and the information referred to therein has 
It is noted that the applicant has listed a large number of documents for consideration in the Information Disclosure Statements, IDS, submitted in this application. As noted in MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office. Information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2). As noted in MPEP 2004 (Section 13), it is desirable to avoid the submission of long lists of documents if it can be avoided. It is suggested that applicants eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. In the case of lengthy documents, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability. Consideration by the examiner of the information submitted in an IDS means that the examiner has considered the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search, 609.05(b). Foreign language documents have been considered for relevance in light of information provided by applicant under guidelines in MPEP 609.04(a)(111). For further reference, see MPEP 609.04(a) III and MPEP 2004 (13).
Drawings
The drawings filed on 09/02/2021are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claim 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No.11,024,905. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 and 16 of the instant application recites a button cell comprising a button cell housing, the housing including a metal cell cap having a plane region connected to a lateral surface region, a metal cell top having a top plane region connected to a lateral surface, where the cell cap plane region and the cell top plane region are parallel to each other, and the lateral surface region of the cell top and cell cup are also parallel to each other, an insulator is disposed between the cell top lateral region and cell cup lateral region in the overlap area between the two lateral surface regions when the two are force-fit to form a leak-tight closure. The button cell also comprises of a winding electrode having a first and a second end sides and an outer side extending perpendicular to the cell top plane region and cell cup plane region. The electrode winding being formed of multi-layer assembly that is spirally winding including a positive electrode, a negative electrode and a separator disposed between the electrodes. The button cell also comprises a metal foil first conductor including a first portion connected to a first current collector or a second current collector, a second portion and a bent portion connecting the first portion and the second portion, and an insulator positioned between the first conductor and the first end of the winding electrode, and the second portion of the metal foil conductor lies flat between the first end side of the electrode winding and the cup plane region and cell top plane region and the second portion of the  Claim 5 of the instant application also recites a second conductor having the same features as the first conductor and claim 6 recites the second portion of the second conductor is welded to the second plane. The button cell has an insulator between the first conductor and the first end side of the electrode winding forming a sequence of three parallel, planar layers in direct two-dimensional contact with one another, also recited in claim 20 and 21 of the instant application. Claim 1 of U.S. Patent No. 11,024,905 also recites a button cell having a housing also comprising a metal cell cup having a plane region connected a cell cup lateral region, and a metal cell top having a plane region connected to a lateral, the two plane regions are parallel to each other and the lateral surface regions are also parallel to each other; and an insulator. The button cell also recites an electrode winding that also has a first end side and a second end side extending parallel to the cell top plane region and cell cup plane region, an outer side extending perpendicular to the top and cup plane regions. The electrode assembly also have a positive electrode, a negative electrode and a separator. The button cell also has a first current collector includes a first end section bent so as to extend out of the electrode winding and has a flat layer welded to the cell cup plane region. The first current collector is also a metallic foil or mesh. This component is the same as the first metallic foil conductor of the instant application. The button cell also has a second current collector include a second end section bent so as to extent out of the electrode winding. It has a flat layer that is welded to the cell top plane region, also recited in Claim 16. The current collector is a metallic foil or mesh. This is the same as the second metallic foil conductor of the instant application recited in Claim 5. The insulator is positioned between the first flat layer of the current collector and the first end of the electrode winding, and as recited in instant claim 1 the three form a sequence of three parallel, planar layers in direct two-dimensional contact with one another.
Claim 2 and 17 of the instant application and claim 19 of the U.S. Patent 11,024,905 recite identical limitations wherein the welding of the conductor to the plane region and welding of the current collector to the plane regions is accomplished via weld beads.
Claim 4, 9, 19, 24 of the instant application recite the electrode winding has an open cavity. Claim 16 of the U.S. Patent 11,024,905 also recites similar limitation of the electrode winding has an open cavity.  
Claim 7 and 22 of the instant application recite that the welding of the second portion of the first conductor to the plane region originates from an outside of the button cell housing. Claim 19 and 20 of the U.S. Patent 11,024,905 also recites similar limitation the welding start form an outer side of the housing. 
Claim 12 and 27 of the instant application recites the first current collector is a metal foil or mesh comprising aluminum, and the second metallic foil comprise of copper and/or nickel. Claim 10 of the U.S. Patent 11,024,905 also recite identical limitation. 
Claim 13 and 28 of the instant application recites the electrode winding is cylindrical, and claim 14 recites the bend of the first conductor is 90° bend. Claim 23 and 24 of the U.S. Patent 11,024, 905 also recite similar limitation wherein the winding in cylindrical and the first end section of the current collector includes a second portion aligned axially at a 90°.
Claim 15 of the instant application recites the first current collector portion is uncoated section that is free of the first electrode material. Claim 1 of the U.S. Patent 11,024, 905 recites similar limitation. 
Claim 25 and 26 of the instant application recites the insulator is a thin plastic plate, comprising an insulating tape adhesively bonded to the first end of the current collector. Claim 3 
Claim 29 and 30 of the instant application recite the current collector is bent such that the first end section of the current collector that extends out of the winding electrode is located radially inward from the bend. Claim 1 and 7 of the U.S. Patent 11,024,905 also recite the second section of the current collector is bent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722